Title: From George Washington to Henry Knox, 8 November 1782
From: Washington, George
To: Knox, Henry


                  
                     Sir
                     Head Quarters Novr 8th 1782
                  
                  As the 4th Connect. Regt, under the expectation of being soon drafted into the other Regts, is not now employed in hutting, or any other public duties; it is my wish, that this Corps may be occupied in cutting & laying in Wood for the Hospital on the east side of the River.  The importance of this business is so great & so obvious, that I scarely need express the earnestness of my desire, that the Troops abovementioned may be effectually employed in it, untill the Arrangement finally takes place, or untill they shall become essentially necessary for other purposes.  I am, Sir. Your Most Obedt Servt
                  
                     
                        Go: Washington
                     
                  
                  
               